Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-21 are presented for examination.

Claim Objections
2.	Claims 8, 16 and 20 are objected to because of the following informalities:
In particular, Claim 8 and 16 recite the limitation “some” which is unclear what the limitation refers.
As per Claim 20, it is directed to a computer-readable storage medium which is fails to which fails to further limit the independent claim 12 which is a "method". Further the limitation “computer-readable storage medium” would be better as “non-transitory computer-readable medium”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In particular, Claims 11 and 19 recite the limitation “until a number of vector distances having a negative value based on teeth that are located in a front and adjacent to each other becomes 0” which is unclear what the limitation refers.  It is unclear what the limitation “teeth that are located in a front” is? The term “front” is not defined by the claim. Also it is unclear how the limitation “a number of vector distance having a negative” is defined and becomes 0.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 2, 6, 8, 12, 13, 16, and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Cheng et al. (“Personalized Orthodontic Accurate Tooth Arrangement System with Complete Teeth Model”).
As per Claim 1, 12 and 20, Cheng et al. teaches an apparatus/ method/ computer-readable storage medium for generating an image of corrected teeth, the apparatus (Fig. 1, “computer simulation”) comprising: 
a control unit configured to generate dental curves representative of dental arches after completion of correction from an image of teeth (“Tooth Arrangement Based on Feature 
an input/output unit configured to provide the image of corrected virtual teeth via a screen (Fig. 7& 8(b), Fig. 12-14); 
wherein the control unit is further configured to model the dental curves with functions corresponding to sets of teeth (The dental arch curve… (Eq(1)).”)).

As per Claim 2 and 13, Cheng et al. teaches wherein the control unit is further configured to: generate the dental curves in a form of U-shaped lines corresponding to both jaws (Fig. 11 “Maxillary dental arch”, Fig. 6-7 “dental arch” for “Mandibular teeth”); and 
locate the dental curves on an X axis corresponding to a direction parallel to a facial surface and a Z axis corresponding to a direction vertical to the facial surface (Fig. 6, expanding mandibular dental arch by 2 mm along its normal direction onto the maxillary slot plane, the maxillary dental arch curve is constructed (Fig. 11)” on Page 6-7; , Pg 84 right column “the dental arch curve can be adjusted by moving the control points on the slot plane to establish the optimum occlusal relationship”).

As per Claim 6, Cheng et al. teaches wherein the control unit is further configured to increase a width of the dental curve corresponding to the upper jaw on the X axis by applying a predetermined weight to the dental curve corresponding to the lower jaw (“Step 3 Construction of maxillary dental arch curve and arrangement of maxillary teeth. … By projecting the result of 

As per Claim 8 and 16, Cheng et al. teaches wherein the control unit is further configured to select at least some teeth from among teeth of each of the dental arches (“Step 3 Construction of dental arch curve.” By equation (1)-(3) on right column of Page 4 – left column of Page 5) and to generate a corresponding one of the dental curves by performing spline interpolation based on locations of the selected teeth (“Step 3 Construction of dental arch curve.” By equation (1)-(3) on right column of Page 4 – left column of Page 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 3, 7, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (“Personalized Orthodontic Accurate Tooth Arrangement System with Complete Teeth Model”) and further in view of Ardzijauskaitơ (“Approximation of Maxillary Arch Shape by Mathematical Functions”).
Cheng et al. teaches most all the instant invention as applied to claims 1, 2, 6, 8, 12, 13, 16, and 20 above.
As per Claim 3 and 14, Cheng et al. fails to teach explicitly wherein the control unit is further configured to model the dental curves with the following equation using a mathematical constant: z=a*e.sup.b.times.x+c where a is a variable representative of a scale in the Z axis, e is the mathematical constant, b is a variable representative of a scale in the X axis, and c is a variable representative of parallel translation of the dental curves.

    PNG
    media_image1.png
    48
    156
    media_image1.png
    Greyscale
which could be written as                         
                            y
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            *
                            e
                            .
                            s
                            u
                            p
                            .
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            a
                                        
                                    
                                
                            
                            .
                            +
                             
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            *
                            e
                            .
                            s
                            u
                            p
                            .
                             
                             
                            
                                
                                    –
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    a
                                                
                                            
                                        
                                    
                                
                            
                        
                     wherein                         
                             
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            *
                            e
                            .
                            s
                            u
                            p
                            .
                             
                             
                            
                                
                                    –
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    a
                                                
                                            
                                        
                                    
                                
                            
                        
                     corresponds to the variable “c” as                         
                             
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            *
                            e
                            .
                            s
                            u
                            p
                            .
                             
                             
                            
                                
                                    –
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    a
                                                
                                            
                                        
                                    
                                
                            
                        
                     constructs the left half of the dental curves while                         
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                        
                     corresponds to the variable “a” and (                        
                            
                                
                                    1
                                
                                
                                    a
                                
                            
                        
                    ) corresponds to the variable “b”. Also  according to the specfication of the instant invention, for example line 1-5 on Page 12 of the specification, Z axis of the instant invention is orthogonal to the X axis.

    PNG
    media_image2.png
    176
    670
    media_image2.png
    Greyscale

Cheng et al. and Ardzijauskaitơ are analogous art because they are both related to a dental modeling.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have 

As per Claim 7 and 15, Cheng et al. fails to teach explicitly wherein the control unit is further configured to model the dental curves with the following equation using a curve function: z=a.sub.nx.sup.n+a.sub.n-1x.sup.n-1+ +a.sub.1x.sup.1+a.sub.0x.sup.0 where n is a natural number, a.sub.n is a variable used to apply a slope to the dental curves, and x.sup.n is a polynomial curve function used to generate the dental curves.
Ardzijauskaitơ teaches wherein the control unit is further configured to model the dental curves with the following equation using a curve function: z=a.sub.nx.sup.n+a.sub.n-1x.sup.n-1+ +a.sub.1x.sup.1+a.sub.0x.sup.0 where n is a natural number, a.sub.n is a variable used to apply a slope to the dental curves, and x.sup.n is a polynomial curve function used to generate the dental curves (“Polynomial Equations” left column on page 320).

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (“Personalized Orthodontic Accurate Tooth Arrangement System with Complete Teeth Model”), in view of Ardzijauskaitơ (“Approximation of Maxillary Arch Shape by Mathematical Functions”), and further in view of Grimm et al. (“Nonlinear Growth Curves in Developmental Research”).

Cheng et al. as modified by Ardzijauskaitơ teaches most all the instant invention as applied to claims 3, 7, and 14-15 above.

As per Claim 4, Cheng et al. as modified by Ardzijauskaitơ teaches wherein the control unit is further configured to: generate curves corresponding to a left dental arch of a lower jaw (Cheng et al.: Fig. 6 & 7), a right dental arch of the lower jaw (Cheng et al.: Fig. 6 & 7), a left dental arch of an upper jaw (Cheng et al.: Fig. 11 (a)), and a right dental arch of the upper jaw Cheng et al.: (Fig. 11 (a)) by using the equation based on the teeth (Cheng et al.: “B-spline curve (Eq. (1))”); and 
…, and generate the dental curves by using the selected curve (Cheng et al.: Fig. 6 -8, “the dental arch curve can be adjusted by moving the control points on the slot plane to establish the optimum occlusal relationship.” right Colum on Page 5). 
Cheng et al. as modified by Ardzijauskaitơ fails to teach explicitly select a curve having a smallest covariance value from among the curves.
Grimm et al. teaches select a curve having a smallest covariance value from among the curves (“Model Fit” on Page 10).
Cheng et al., Ardzijauskaitơ and Grimm et al. are analogous art because they are all related to a modeling in curves. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have .

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (“Personalized Orthodontic Accurate Tooth Arrangement System with Complete Teeth Model”), in view of Ardzijauskaitơ (“Approximation of Maxillary Arch Shape by Mathematical Functions”), and further in view of Dahiya et al. (“Effects of unilateral premolar extraction treatment on the dental arch forms of Class II subdivision malocclusions”).
Cheng et al. teaches most all the instant invention as applied to claims 1, 2, 6, 8, 12, 13, 16, and 20 above.
Cheng et al. as modified by Ardzijauskaitơ teaches most all the instant invention as applied to claims 3, 7, and 14-15 above.

As per Claim 5, Cheng et al. as modified by Ardzijauskaitơ teaches wherein the control unit is further configured to: generate curves corresponding to a left dental arch of a lower jaw (Fig. 6 & 7), a right dental arch of the lower jaw (Fig. 6 & 7), a left dental arch of an upper jaw 
Cheng et al. as modified by Ardzijauskaitơ fails to teach explicitly generate the dental curves by using an average curve calculated based on an average of the curves.
Dahiya et al. teaches generate the dental curves by using an average curve calculated based on an average of the curves (“average constructed arch forms”, Fig. 4 & 5).
Cheng et al., Ardzijauskaitơ and Dahiya et al. are analogous art because they are all related to a dental modeling.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Dahiya et al. into Cheng et al. as modified by Ardzijauskaitơ’s invention to obtain the invention as specified in Claim 5. In particular, the mathematical equation that would describe dental arch curvatures as taught by Ardzijauskaitơ would have been easily conceived by one having ordinary skill in the art to find the best fit that would describe dental arch curvature (left column on Page 320).  Further generating the arch curves by constructing average arches as taught by Dahiya et al. would have been easily conceived by one having ordinary skill in the art to generate most accurately represented the dental arch form (left column on Page 238).

8.	Claims 9-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (“Personalized Orthodontic Accurate Tooth Arrangement System with Complete Teeth Model”) and further in view of Jie et al. (CN103932807).

As per Claim 9 and 17, Cheng et al. fails to teach explicitly wherein the control unit is further configured to calculate vector distances between points set on adjacent ones of the teeth on a Y axis based on a longitudinal direction of the teeth within at least two regions divided based on the Y axis.
Jie et al. teaches wherein the control unit is further configured to calculate vector distances between points set on adjacent ones of the teeth on a Y axis based on a longitudinal direction of the teeth within at least two regions divided based on the Y axis (“determine the direction of movement and the amount of movement of the teeth, … that need to be moved” 

    PNG
    media_image3.png
    118
    893
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    84
    749
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    136
    777
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    97
    764
    media_image6.png
    Greyscale
).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Jie et al. into Cheng et al.’s invention to avoid collision between adjacent teeth and to generate an improved virtual teeth modeling with design efficiency (Jie et al.: Pg 2, 5-6).

As per Claim 10 and 18, Cheng et al. fails to teach explicitly wherein the control unit is further configured to: 
for a tooth located on a right side of each of both the jaws, determine a corresponding one of the vector distances to be negative (-) when a Z-axis component of the vector distance is positive (+) and an X-axis component of the vector distance is positive (+), and determine a corresponding one of the vector distances to be positive (+) when a Z-axis component of the vector distance is negative (-) and an X-axis component of the vector distance is negative (-); and 
for a tooth located on a left side of each of both the jaws, determine a corresponding one of the vector distances to be negative (-) when a Z-axis component of the vector distance is positive (+) and an X-axis component of the vector distance is negative (-), and determine a corresponding one of the vector distances to be positive (+) when a Z-axis component of the vector distance is negative (-) and an X-axis component of the vector distance is positive (+).
Jie et al. teaches determine a corresponding one of the vector distances to be negative (-) when a Z-axis component of the vector distance is positive (+) and an X-axis component of the 
    PNG
    media_image7.png
    216
    902
    media_image7.png
    Greyscale

    PNG
    media_image5.png
    136
    777
    media_image5.png
    Greyscale
) ; and 
for a tooth located on a left side of each of both the jaws, determine a corresponding one of the vector distances to be negative (-) when a Z-axis component of the vector distance is positive (+) and an X-axis component of the vector distance is negative (-), and determine a corresponding one of the vector distances to be positive (+) when a Z-axis component of the vector distance is negative (-) and an X-axis component of the vector distance is positive (+) (Fig. 2, 
    PNG
    media_image7.png
    216
    902
    media_image7.png
    Greyscale

    PNG
    media_image5.png
    136
    777
    media_image5.png
    Greyscale
).  In particular, using three-dimensional Cartesian coordinate system of point of tooth and assigning a sign of vector distance depends on which side of the origin the tooth/point is not of innovation but of ordinary skill and common sense. Therefore, assigning a sign of vector distance depends on sign of vector components in three-dimensional Cartesian coordinate system is such a well-known mathematical concept and is not of innovation but ordinary skill and common sense.  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Jie et al. into Cheng et al.’s invention to control/design the direction of the teeth movement efficiently  (Jie et al.: Pg 2, 5-6). 

As per Claim 11 and 19, Cheng et al. fails to teach explicitly wherein the control unit is further configured to: wherein the control unit is further configured to: align a location of a median point between reference teeth corresponding to front teeth among the teeth of both the jaws based on the Z axis; and determine locations of the reference teeth by moving the reference teeth so that a point having a smallest X-axis component on a surface of a right one of the reference teeth has a value equal to or larger than 0 or so that a point having a largest X-axis component on a surface of a left one of the reference teeth has a value equal to or smaller than 0, determine locations of remaining teeth excluding the reference teeth by performing movement 
Jie et al. teaches wherein the control unit is further configured to: wherein the control unit is further configured to: 
align a location of a median point between reference teeth corresponding to front teeth among the teeth of both the jaws based on the Z axis (

    PNG
    media_image8.png
    99
    921
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    199
    909
    media_image9.png
    Greyscale
 Examiner Note:a degree of symmetry of the arch curve which defines a midline – an imaginary line passing through the middle incisors of the upper jaw or the lower jaw- makes to align a central position between reference teeth corresponding to incisors among the two jaw teeth in a Z-axis ); and 
determine locations of the reference teeth by moving the reference teeth so that a point having a smallest X-axis component on a surface of a right one of the reference teeth has a value equal to or larger than 0 or so that a point having a largest X-axis component on a surface of a left one of the reference teeth has a value equal to or smaller than 0 (

    PNG
    media_image8.png
    99
    921
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    199
    909
    media_image9.png
    Greyscale
Examiner Note: a degree of symmetry of the arch curve which defines a midline – an imaginary line passing through the middle incisors of the upper jaw or the lower jaw- makes to align a central position between reference teeth corresponding to incisors among the two jaw teeth in a Z-axis and the reference tooth moved to determine the position so that X-axis component of a point is 0 if the point is on the midline, a positive value on a right surface, or a negative value on a left surface in a three-dimensional Cartesian coordinate system), 
determine locations of remaining teeth excluding the reference teeth by performing movement until a number of vector distances having a negative value based on teeth that are located in a front and adjacent to each other becomes 0 (description of Fig. 4A-4B, Pages 13-14: Examiner Note: determining whether the arrangement process moves forward step or rearranges to determine whether a collision occurs, to move a tooth other than the reference tooth to move).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Jie et al. into Cheng et al.’s invention to control/design the direction of the teeth movement efficiently  (Jie et al.: Pg 2, 5-6). 

Conclusion
9.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kondo et al. ("Tooth Segmentation of Dental Study Models Using Range Images") discloses generating virtual dental modeling using dental curves using polynomial curve function.
Kumar ("Automated Virtual Treatment Planning in Orthodontics: Modeling and Algorithms") discloses generating virtual dental modeling using dental curves.
Yaqi et al (“Computer Aided Orthodontics Treatment by Virtual Segmentation and Adjustment”) discloses a computer aided orthodontic treatment system for three-dimensional (3D) orthodontic treatment using virtual dental modeling based on dental curvature using Euclidean distance.
Jesenko et al. (US 10456225 B2) disclose a method for virtual dental Virtual modeling generating dental curves 
Cai et al. (US 20160175068 A1) discloses a method for generating tooth arrangement using dental arch.
Rubbert et al. (US 20050043837 A1) discloses three-dimensional virtual model of the dentition using dental arch curves.

10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146